Citation Nr: 0721693	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-17 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis 
(PTB) (claimed as chest pains). 


WITNESSES AT HEARING ON APPEAL

The veteran and S.B.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served as a New Philippine Scout from May 1946 to 
April 1949.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in July 2006.  A transcript of 
that hearing is associated with the claims file.  


FINDING OF FACT

PTB was not manifested in service or within three years 
following active duty discharge, and is not shown to be 
related to the veteran's service.


CONCLUSION OF LAW

PTB was not incurred in or aggravated by service and may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the 
veteran was provided notice of the VCAA in September 2003, 
prior to the initial adjudication of his claim in the March 
2004 rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, in a February 2004 letter, 
VA stated:  "If there is any other evidence or information 
that you think will support your claim, please let us know."  
(Emphasis in original).  This satisfies the fourth 
"element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in August 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records and 
private treatment records.  The Board notes that although 
some of the veteran's service medical records show fire 
damage, none of them appear to have been destroyed.  In June 
2006, the veteran stated that he had no other information or 
evidence to give VA to substantiate his claim.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).

The VCAA and implementing regulations require VA to provide a 
veteran with an examination or to obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4) (2006).

Upon review, the Board has concluded that a remand for 
physical examination of the veteran and/or a medical nexus 
opinion is not warranted.  As discussed in more detail below, 
the service medical records do not contain any reference to 
treatment of any respiratory condition in service.  In the 
absence of evidence of in-service incurrence of a respiratory 
disease, referral for a medical nexus opinion is unnecessary.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Court has 
held on a number of occasions that a medical opinion premised 
on an unsubstantiated account is of no probative value.  See, 
e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Obtaining a medical nexus opinion 
under the circumstances presented in this case would be a 
useless exercise.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), wherein the Court held that VA erred in 
failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this particular case there is no 
evidence of in-service respiratory disease.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection may be granted for disability due to 
disease. or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTB may be established on a 
presumptive basis if such disease is shown to have been 
manifested to a compensable degree within three years 
following the veteran's discharge from active duty.  38 
C.F.R. §§ 3.307(a)(3). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

With respect to Hickson element (1), current disability, an 
undated medical certificate from Dr. F.T., received in 
September 2003, indicates that the veteran was treated for 
chest pain and productive cough in June 2002.  The diagnosis 
was Koch's pulmonary (PTB).  Although the medical evidence is 
negative for any more recent diagnosis of active 
tuberculosis, the Board will presume for the sake of argument 
that current disability exists.  Therefore, element (1) has 
been met.

With respect to Hickson element (2), in-service disease, the 
veteran contends that he reported to sick call in 1947 with 
complaints of chest pains.  The veteran's service medical 
records include both his entrance (May 1946) and discharge 
(April 1949) physical examinations; however, neither shows 
any respiratory complaints.  In fact, both show that he had a 
normal respiratory system, with annotations of 
normal/negative chest x-rays.  While there are annotations of 
sick calls in the medical tags of his service medical 
records, none of them pertain to treatment of pneumonitis or 
any respiratory condition.  

The Board acknowledges the veteran's testimony that he was 
treated in service for complaints of chest pain which were 
later diagnosed as PTB; however, his statements are 
outweighed by the utterly negative service medical records.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran long after the fact].  

The Board also notes that the post-service medical evidence 
does not show any treatment or diagnosis of PTB within three 
years following the veteran's discharge from service.  The 
veteran has indicated that he was treated by a private 
physician approximately a month after service for coughing 
and told at that time that he might have PTB.  He was also 
told that he might have PTB in 1952 when treated by "Dr. 
Acousta."  In an April 2004 statement, B.V. reported that he 
accompanied the veteran when he was treated for PTB, however, 
the records of the attending physicians were no longer 
available.  The Board regrets that treatment records from 
these physicians are not available, however, the Board finds 
pertinent the fact that the veteran, himself, testified that 
he was not diagnosed with PTB until 1997, many years after 
service.  See hearing transcript, page 6.  The truthfulness 
of this admission is supported by a January 1990 statement 
from the veteran, submitted in conjunction with a claim for 
pension, wherein he indicated that "he did not have any 
physical disability acquired during my military service . . . 
."  Such statement supports the medical evidence which shows 
that the earliest diagnosis of any respiratory condition is 
in June 1997 when the veteran was hospitalized for 
pneumonitis secondary to influenza.  Therefore, the statutory 
presumption pertaining to tuberculosis specifically is not 
applicable in this case.  See 38 C.F.R. §§ 3.307, 3.309.  

Since the medical evidence shows that PTB was not diagnosed 
in service or within the three year presumptive period after 
service, Hickson element (2) has not been met.  Insofar as 
the veteran himself is attempting to provide medical evidence 
concerning the in-service existence of PTB, it is now well 
established that an opinion of a person without medical 
training or experience on medical matters such as diagnosis 
and etiology is entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

As to Hickson element (3), medical nexus, there also is no 
competent medical opinion of record otherwise linking the 
veteran's PTB to his military service.  38 C.F.R. § 3.303(d).  
It is clear that in the absence of any relevant disease in 
service a medical nexus opinion would be an impossibility.  
Cf. Charles v. Principi, 16 Vet. App. 370, 374 (2002).  And 
as already mentioned, the veteran is not competent to offer a 
medical opinion attributing a disability to service.  See 
Espiritu.  Therefore, Hickson element (3), medical nexus, is 
not met.


ORDER

Entitlement to service connection for PTB (claimed as chest 
pains) is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


